            Case 2:17-cr-00563-JD Document 136 Filed 11/07/18 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :
                                                      :
                  v.                                  :        CRIMINAL NO. 17-00563-JD
                                                      :
KENNETH SMUKLER                                       :

         SUPPLEMENT TO GOVERNMENT’S MOTION IN LIMINE TO EXCLUDE
          IMPROPER CHARACTER EVIDENCE AND IMPROPER ARGUMENT

          The United States of America, by and through its undersigned attorneys, respectfully

moves to preclude the defendant, Kenneth Smukler, from presenting or eliciting evidence,

comment, or argument concerning the absence of Robert Brady or Wilson Goode, Sr. from this

trial.

    I.       Background

         This Court previously accepted guilty pleas from Jimmie Moore, Carolyn Cavaness, and

Donald “D.A.” Jones in relation to this matter. 1 The immediate trial will consist of charges against

Smukler only.

         At the pre-trial conference held before the Court on November 5, 2018, counsel for

Smukler indicated his intent to present argument to the jury regarding the fact that Brady and

Goode were not similarly charged. This should not be permitted.




1
         Though unpersuasive as to the issue at hand, notwithstanding Smukler’s suggestion to the contrary, the
United States seeks to correct the record as to the charges filed against Smukler’s co-conspirators. An Information
charged Cavaness with a falsification scheme, in violation of 18 U.S.C. §§ 2, 1001(a)(1), and expressly alleged that
she “conspired to conceal from the FEC three payments totaling $90,000.” No. 17-CR-333, Dkt. 1 (emphasis added).
A separate Information charged Moore with the same falsification scheme, in violation of 18 U.S.C. §§ 2, 1001(a)(1),
and expressly alleged that he “agreed to conceal from the FEC three payments totaling $90,000.” No. 17-CR-479,
Dkt. 1 (emphasis added). Jones was indicted, along with Smukler, and charged, inter alia, with conspiracy in violation
of 18 U.S.C. § 371. No. 17-CR-563, Dkt. 1. Jones subsequently entered a plea of guilty before this Court for lying
to federal agents about the scheme. No. 17-CR-563, Dkt. 25.
            Case 2:17-cr-00563-JD Document 136 Filed 11/07/18 Page 2 of 6



    II.      Discussion

          Argument that the jury should infer any conclusion from the absence of Brady or Goode

would be impermissible because it would serve only to encourage the jury to speculate on the

reasons for their absences, which, in turn, would serve only to confuse the jury about the issues

before them and to lead the jury into improper speculation about matters outside the realm of this

trial. Only Smukler, and no one else, is on trial here. The reasons for Brady’s and Goode’s

absences are immaterial and irrelevant to the jury’s consideration of the charges against Smukler.

          Indeed, the introduction of any evidence regarding Brady’s or Goode’s absence would

violate Federal Rules of Evidence 401 and 402. Rule 401 defines “relevance” as “any tendency to

make the existence of any fact that is of consequence to the determination of the action more

probable or less probable,” while Rule 402 provides that irrelevant evidence is inadmissible.

Evidence as to the government’s charging decisions with respect to Brady or Goode has no

tendency to make the existence of any fact related to Smukler’s guilt more or less probable, and,

therefore, it is not admissible.

          Apart from being irrelevant, evidence of the government’s charging decisions with respect

to third parties is inadmissible under Federal Rule of Evidence 403. The question at trial is whether

Smukler is guilty of the charged offenses, not whether others may also be guilty of those offenses.

Thus, allowing Smukler to elicit testimony or make arguments about charging decisions regarding

these individuals would do nothing more than “open the door to evidence on collateral issues that

would likely confuse the jury.” United States v. Delgado, 903 F.2d 1495, 1499 (11th Cir. 1990);

see also, e.g., United States v. Morel, 751 F. Supp. 2d 423, 435 (E.D.N.Y. 2010) (finding that

reference to the declinations of prosecution of third parties would create a “substantial” risk of

confusion); Park W. Radiology v. CareCore Nat. LLC, 675 F. Supp. 2d 314, 325 (S.D.N.Y. 2009)

                                                  2
          Case 2:17-cr-00563-JD Document 136 Filed 11/07/18 Page 3 of 6



(excluding references to nonparty allegations where introduction posed risk of turning trial into a

“multi-ringed sideshow of mini-trials on collateral issues” (internal quotation marks omitted)).

       This accords with the instructions proposed by both the United States and the defendant,

informing the jury:

       “You are here to determine whether the government has proven the guilt of the
       defendant for the charges in the indictment beyond a reasonable doubt. You are not
       called upon to return a verdict as to the guilt or innocence of any other person or
       persons. So, if the evidence in the case convinces you beyond a reasonable doubt
       of the guilt of the defendant for the crimes charged in the indictment, you should
       so find, even though you may believe that one or more other unindicted persons are
       also guilty.”

Dkt. 117, at 77 (citing O’Malley, et al., Federal Jury Practice and Instructions, § 12.11 (6th ed.

2010)); Dkt. 122, at 84 (citing O’Malley, et al., Federal Jury Practice and Instructions, § 12.11

(2010)). This has been identified as “[a] widely accepted federal pattern jury instruction,” Nadeau

v. Matesanz, 289 F.3d 13, 16 (1st Cir. 2002) (citing O’Malley, et al., Federal Jury Practice and

Instructions, § 12.11 (2000)), and routinely given by district courts in the Third Circuit, see, e.g.,

United States v. Carr, 2016 WL 4087248, at *7 (E.D. Pa. Aug. 1, 2016); United States v. Humbert,

2007 WL 2173392, at *7 (E.D. Pa. July 27, 2007), aff’d, 336 F. App’x 132 (3d Cir. 2009). Thus,

to allow Smukler to present or elicit evidence, comment, or argument regarding Brady’s or

Goode’s absence from this trial would not only contravene the Federal Rules of Evidence but also

the widely accepted jury instructions proposed by both parties in this case.

       Furthermore, the Third Circuit adheres to the almost universal rule against arguments that

ask the jury to decide a criminal case on extraneous matters, that is, to engage in jury nullification.

E.g., United States v. DeMuro, 677 F.3d 550, 565 (3d Cir. 2012) (concluding that the district court

properly “excluded this evidence because it opened the door to jury nullification” through

speculation on extraneous matters); United States v. Perez, 459 F. App’x 191, 198 (3d Cir. 2012)

                                                  3
          Case 2:17-cr-00563-JD Document 136 Filed 11/07/18 Page 4 of 6



(holding that the district court did not abuse its discretion in excluding evidence that “pose[d] an

improper risk of jury nullification”). Indeed, this Court already ruled to “preclude [Smukler] from

presenting evidence or argument solely relevant to jury nullification.” Dkt. 131, at 5; cf. United

States v. Sepulveda, 15 F.3d 1161, 1190 (2nd Cir. 1993) (“A trial judge . . . may block defense

attorneys’ attempts to serenade a jury with the siren song of nullification.”). Evidence regarding

the government’s charging decisions could only be used by the defense in an improper attempt to

encourage jury nullification of the present charges, by arguing or insinuating that jurors should

acquit the defendant because other supposedly culpable persons were not charged. See, e.g.,

United States v. Gallardo, 2015 WL 832287, at *5 (N.D. Ill. Feb. 25, 2015) (granting government’s

motion in limine to preclude the defendant “from arguing or presenting evidence designed to invite

jury nullification,” such as with regard to prosecutorial charging decisions); United States v.

Arroyo, 2012 WL 1243224, *1 (N.D. Ill. 2012) (granting government’s motion in limine to “bar

argument or evidence designed to elicit jury nullification, including . . . argument or evidence

relating to the Government’s charging decisions”); cf. Delgado, 903 F.2d at 1499 (refusing to

permit defense to introduce evidence of government’s decision not to pursue charges against

another conspirator as an admission of the defendant’s innocence in that conspiracy). Any

comment, argument, or evidence regarding Brady’s and Goode’s absences fall into the

impermissible category of encouraging jurors to disregard the law and the above-described

instructions. See United States v. Boone, 458 F.3d 321, 328 n.2 (3d Cir. 2006); accord United

States v. Thomas, 116 F.3d 606, 614 (2d Cir. 1997) (“Nullification is, by definition, a violation of

a juror’s oath to apply the law as instructed by the court.”).




                                                  4
            Case 2:17-cr-00563-JD Document 136 Filed 11/07/18 Page 5 of 6



   III.      Conclusion

          For the reasons stated above, the defense should be precluded from presenting or eliciting

evidence, comment, or argument regarding the absence of Brady and Goode from this trial.


                                       Respectfully submitted,

          WILLIAM M. McSWAIN                                  ANNALOU TIROL
          United States Attorney for the                      Acting Chief
          Eastern District of Pennsylvania                    Public Integrity Section

          s/                                                  s/
          Eric L. Gibson                                      Richard Pilger
          Assistant United States Attorney                    Director, Election Crimes Branch
                                                              Rebecca Moses
                                                              Trial Attorney
                                                              Public Integrity Section
                                                              Criminal Division
                                                              U.S. Department of Justice




                                                  5
         Case 2:17-cr-00563-JD Document 136 Filed 11/07/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading has been served by

Electronic Court Filing upon Brian McMonagle, Esq., counsel for defendant Kenneth Smukler.



                                                    /s/   Rebecca Moses
                                                    REBECCA MOSES
                                                    Trial Attorney




                                                6
